966 So. 2d 1054 (2007)
In re Judge Vernon CLAVILLE.
No. 2007-O-2038.
Supreme Court of Louisiana.
October 18, 2007.

ORDER
Considering the Recommendation for Immediate Disqualification of Judge Vernon Claville filed by the Judiciary Commission of Louisiana, and the response by Judge Claville waiving service and consenting to interim disqualification,
*1055 IT IS ORDERED, ADJUDGED AND DECREED that Judge Vernon Claville, Caddo Juvenile Court, Parish of Caddo, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const. art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
/s/Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana